MONTIEL, Judge.
Thomas Edward Jones filed a petition for writ of habeas corpus in the Bullock Circuit Court, challenging his three convictions for sex offenses in Tuscaloosa County. The Bullock Circuit Court found that the petition was actually a petition seeking relief from conviction and correctly ordered the case transferred to the Tuscaloosa Circuit *1277Court as required by Rule 32.5, A.R.Crim.P. While the Tuscaloosa Circuit Court properly treated the petition as a post-conviction proceeding under Rule 32, it did not give the appellant the opportunity to file a proper Rule 32 petition as required by 32.6(a), A.R.Crim.P.
The State has requested that this cause be remanded to the Tuscaloosa Circuit Court. Therefore, this case is remanded to the Tuscaloosa Circuit Court with directions that the petition be returned to the appellant so that he can have the opportunity to file a proper Rule 32 petition as required by Rule 32.6, A.R.Crim.P. Drayton v. State, 600 So.2d 1088 (Ala.Crim.App. 1992); Nickerson v. State, 597 So.2d 762 (Ala.Crim.App.1992).
REVERSED AND REMANDED.
All the Judges concur.